


Exhibit 10.21

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT OF LESLIE JOHNSTON BROWNE

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 5th day of March, 2008, by and between Pharmacopeia, Inc.
(hereinafter the “Company”) and Leslie Johnston Browne, Ph.D. (hereinafter
“Dr. Browne”).

 

RECITALS

 

WHEREAS, Dr. Browne is presently employed by the Company in the capacity of
President and Chief Executive Officer of the Company (“President and Chief
Executive Officer”), pursuant to the Employment Agreement between Dr. Browne and
the Company, dated July 14, 2004 (the “Existing Employment Agreement”);

 

WHEREAS, the Existing Employment Agreement was amended and restated on
February 27, 2006, and further amended pursuant to a letter agreement between
Dr. Browne and the Company, dated August 3, 2006; and

 

WHEREAS, the Company and Dr. Browne wish to amend and restate the Existing
Employment Agreement to comply with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the final regulations issued thereunder, and
to make other appropriate changes.

 

NOW, THEREFORE, in consideration of their mutual promises and intending to be
legally bound, the parties agree as follows:

 


1.             EMPLOYMENT.


 


A.             THE COMPANY AGREES TO EMPLOY DR. BROWNE AS PRESIDENT AND CHIEF
EXECUTIVE OFFICER UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.


 


B.             DR. BROWNE’S DUTIES, POWERS AND RESPONSIBILITIES AS PRESIDENT AND
CHIEF EXECUTIVE OFFICER SHALL BE THOSE WHICH ARE CUSTOMARY FOR SUCH POSITION, AS
MAY BE DETERMINED FROM TIME TO TIME BY THE BOARD OF DIRECTORS OF THE COMPANY
(THE “BOARD”).  DR. BROWNE AGREES TO PERFORM AND DISCHARGE SUCH DUTIES WELL AND
FAITHFULLY AND TO BE SUBJECT TO THE SUPERVISION AND DIRECTION OF THE BOARD.


 


C.             THE POSITION OF PRESIDENT AND CHIEF EXECUTIVE OFFICER IS A
FULL-TIME POSITION.  DR. BROWNE AGREES TO DEVOTE HIS FULL TIME EFFORT,
ATTENTION, AND ENERGIES TO THIS POSITION.  DR. BROWNE WILL NOT RENDER ANY
PROFESSIONAL SERVICES OR ENGAGE IN ANY ACTIVITY WHICH MIGHT BE COMPETITIVE WITH,
ADVERSE TO THE BEST INTEREST OF, OR CREATE THE APPEARANCE OF A CONFLICT OF
INTEREST WITH THE COMPANY.  PRIOR TO SERVING ON ANY OTHER BOARD OF DIRECTORS,
DR. BROWNE SHALL OBTAIN THE WRITTEN PERMISSION OF THE BOARD, WHICH SHALL NOT BE
UNREASONABLY WITHHELD.  DR. BROWNE AGREES TO ABIDE BY THE POLICIES, AND
RULES AND REGULATIONS OF THE COMPANY AS THEY MAY BE AMENDED FROM TIME TO TIME.

 

--------------------------------------------------------------------------------


 


2.             TERM.

 


A.             THE INITIAL TERM OF DR. BROWNE’S EMPLOYMENT AS PRESIDENT AND
CHIEF EXECUTIVE OFFICER UNDER THIS AGREEMENT BEGAN ON DR. BROWNE’S FIRST DATE OF
EMPLOYMENT BY THE COMPANY, AUGUST 9, 2004 (THE “START DATE”) AND CONTINUED UNTIL
THE ONE-YEAR ANNIVERSARY THEREOF.


 


B.             UNLESS EARLIER TERMINATED UNDER THE PROVISIONS OF THIS AGREEMENT,
THIS AGREEMENT WILL RENEW AUTOMATICALLY FOR SUCCESSIVE ONE YEAR PERIODS AT THE
CONCLUSION OF THE INITIAL TERM AND ANY SUCCEEDING RENEWAL TERMS (COLLECTIVELY,
THE “TERM”), UNLESS EITHER PARTY NOTIFIES THE OTHER IN WRITING, AT LEAST ONE
YEAR IN ADVANCE, OF ITS INTENTION NOT TO RENEW THE AGREEMENT AT THE EXPIRATION
OF THE INITIAL OR RENEWAL TERM.   NOTWITHSTANDING THE FOREGOING, IF  A “CHANGE
OF CONTROL” (AS DEFINED BELOW) OF THE COMPANY OCCURS, THE TERM OF THE AGREEMENT
WILL BE AUTOMATICALLY EXTENDED TO THE END OF THE THIRTY (30)-DAY PERIOD
BEGINNING ONE (1) YEAR AFTER THE CLOSING OF THE CHANGE OF CONTROL, AND THE TERM
SHALL AUTOMATICALLY END AT THE END OF SUCH THIRTY (30)-DAY PERIOD.


 


3.             COMPENSATION.

 


A.             FOR HIS SERVICES UNDER THIS AGREEMENT AS PRESIDENT AND CHIEF
EXECUTIVE OFFICER, DR. BROWNE WILL BE PAID BY THE COMPANY AN INITIAL BASE SALARY
OF THREE HUNDRED FIFTY THOUSAND DOLLARS ($350,000) PER YEAR (“BASE SALARY”). 
THE BASE SALARY WILL BE PAID IN EQUAL INSTALLMENTS, LESS NORMALLY APPLICABLE
PAYROLL DEDUCTIONS, IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL SCHEDULE. 
DR. BROWNE’S COMPENSATION WILL BE REVIEWED ON OR BEFORE FEBRUARY 28 OF EACH YEAR
TO DETERMINE WHETHER HIS COMPENSATION LEVEL SHALL BE ADJUSTED IN A MANNER
COMMENSURATE WITH HIS PERFORMANCE IN THE PRIOR YEAR OF SERVICE.


 


B.             BEGINNING JANUARY 1, 2005 AND THROUGHOUT THE TERM, DR. BROWNE
SHALL PARTICIPATE IN THE COMPANY’S BONUS PROGRAM FOR SENIOR MANAGEMENT, WHICH
SHALL PROVIDE AN ANNUAL BONUS TARGET OF FIFTY PERCENT (50%) OF DR. BROWNE’S BASE
SALARY, AS DETERMINED IN ACCORDANCE WITH THE COMPANY’S EXISTING COMPENSATION
POLICY.  SUCH AMOUNTS PAYABLE TO DR. BROWNE UNDER THE BONUS PROGRAM SHALL BE
REFERRED TO HEREIN AS THE “INCENTIVE BONUS.”  INCENTIVE BONUSES WILL BE PAID ON
THE MARCH 1 FOLLOWING THE COMPLETION OF EACH CALENDAR YEAR, PROVIDED DR. BROWNE
IS EMPLOYED OR IS RECEIVING SEVERANCE PAYMENTS ON THAT DATE, OR UPON THE
EXPIRATION OF THE TERM (AS DESCRIBED IN SECTION 4(G)).


 


C.             FROM TIME TO TIME, DR. BROWNE MAY BE GRANTED THE OPTION TO
PURCHASE COMPANY STOCK UNDER THE TERMS OF THE COMPANY’S STOCK OPTION PLAN, OR
SIMILAR EMPLOYEE STOCK OPTION PLANS IN EFFECT FROM TIME TO TIME.  SUCH STOCK
OPTION GRANTS SHALL BE SUBJECT TO THE TERMS OF THE APPLICABLE STOCK OPTION
PLAN(S) THEN IN EFFECT.


 


D.             DR. BROWNE WAS GRANTED ON THE START DATE THREE HUNDRED THOUSAND
(300,000) OPTIONS TO PURCHASE COMPANY STOCK, PRICED AT THE FAIR MARKET VALUE ON
THE DATE OF THE GRANT.  THE VESTING SCHEDULE FOR THESE OPTIONS SHALL BE AS
FOLLOWS: 25% OF THESE OPTIONS SHALL BE VESTED AFTER ONE YEAR (FROM THE DATE OF
THE GRANT) AND 1/48 OF THE OPTIONS SHALL VEST ON THE FIRST OF EACH MONTH
THEREAFTER.  THESE OPTIONS ARE INTENDED TO BE INCENTIVE STOCK OPTIONS AS DEFINED
UNDER SECTION 422 OF THE CODE AND ANY REGULATIONS PROMULGATED THEREUNDER. 
HOWEVER, TO THE EXTENT THE

 

2

--------------------------------------------------------------------------------


 


OPTION GRANT FAILS TO SATISFY ANY REQUIREMENT OF SECTION 422(D) OF THE CODE, THE
AFFECTED OPTIONS SHALL BE TREATED AS NON-QUALIFIED STOCK OPTIONS.

 


4.             TERMINATION; RESIGNATION; PERMANENT DISABILITY; DEATH.  
DR. BROWNE’S EMPLOYMENT AS PRESIDENT AND CHIEF EXECUTIVE OFFICER MAY BE
TERMINATED AT ANY TIME BY ACTION OF THE BOARD FOR ANY REASON.  IN THE EVENT OF
TERMINATION OF HIS EMPLOYMENT, THE COMPANY SHALL HAVE NO LIABILITY TO DR. BROWNE
AS PRESIDENT AND CHIEF EXECUTIVE OFFICER FOR COMPENSATION OR BENEFITS EXCEPT AS
SPECIFIED IN THIS SECTION 4 OR AS REQUIRED BY THE COMPANY’S BENEFITS POLICY.


 


A.             INVOLUNTARY TERMINATION WITHOUT CAUSE.  IF DR. BROWNE’S
EMPLOYMENT AS PRESIDENT AND CHIEF EXECUTIVE OFFICER IS TERMINATED INVOLUNTARILY
BY THE BOARD, WITHOUT “CAUSE” (AS DEFINED BELOW), DURING THE TERM, THE COMPANY
SHALL:


 


(1)           PAY DR. BROWNE ALL COMPENSATION AND BENEFITS ACCRUED, BUT UNPAID,
UP TO THE DATE OF HIS TERMINATION.  DR. BROWNE’S INCENTIVE BONUS FOR THE
CALENDAR YEAR IN WHICH HIS EMPLOYMENT IS TERMINATED SHALL BE PAID ON A PRO RATA
BASIS, BASED ON DR. BROWNE’S TARGET BONUS DETERMINED BY THE BOARD FOR THE YEAR
IN WHICH THE TERMINATION OCCURS.  THE PRO RATA INCENTIVE BONUS SHALL BE PAID IN
A LUMP SUM WITHIN THIRTY (30) DAYS AFTER THE DATE OF HIS TERMINATION OF
EMPLOYMENT.


 


(2)           PAY DR. BROWNE IN A LUMP SUM TWO (2) TIMES AN AMOUNT EQUAL TO HIS
ANNUAL BASE SALARY IN EFFECT AS OF THE DATE OF TERMINATION, WITHIN THIRTY (30)
DAYS AFTER THE DATE OF HIS TERMINATION OF EMPLOYMENT.  THE COMPANY WILL MAINTAIN
DR. BROWNE’S GROUP MEDICAL COVERAGE UNDER THE COMPANY’S INSURED HEALTH PLAN FOR
A PERIOD OF TWENTY-FOUR (24) MONTHS AFTER SUCH TERMINATION.


 


(3)           ALLOW ALL VESTED OPTIONS TO BE EXERCISABLE PURSUANT TO THE TERMS
OF THE STOCK OPTION AGREEMENT(S) UNDER WHICH THE OPTIONS WERE GRANTED.


 


B.             TERMINATION BY DR. BROWNE FOR GOOD REASON.  IN THE EVENT
DR. BROWNE TERMINATES THIS AGREEMENT FOR “GOOD REASON” (AS DEFINED BELOW) DURING
THE TERM, HE SHALL BE ENTITLED TO RECEIVE THE BENEFITS PROVIDED IN
SECTION 4(A) ABOVE.  FOR PURPOSES OF THIS SECTION 4(B), “GOOD REASON” SHALL MEAN
THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS, WITHOUT DR. BROWNE’S EXPRESS
WRITTEN CONSENT: I) A MATERIAL DIMINUTION BY THE COMPANY OF DR. BROWNE’S DUTIES,
AUTHORITY OR RESPONSIBILITIES, INCLUDING WITHOUT LIMITATION, ANY REMOVAL OF
DR. BROWNE AS PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE COMPANY, EXCEPT IN
CONNECTION WITH PROMOTION TO A HIGHER POSITION; II) ANY MATERIAL DIMINUTION IN
DR. BROWNE’S BASE COMPENSATION, WHICH, FOR PURPOSES OF THIS AGREEMENT, MEANS A
REDUCTION OF MORE THAN TWENTY PERCENT (20%) OF DR. BROWNE’S BASE SALARY THEN IN
EFFECT; III) ANY MATERIAL CHANGE IN THE GEOGRAPHIC LOCATION AT WHICH DR. BROWNE
MUST PERFORM SERVICES UNDER THIS AGREEMENT, WHICH, FOR PURPOSES OF THIS
AGREEMENT, MEANS RELOCATION OF THE COMPANY’S HEADQUARTERS TO A FACILITY MORE
THAN FIFTY (50) MILES FROM THE COMPANY’S CURRENT LOCATION, WHICH REQUIRES
DR. BROWNE TO RELOCATE HIS RESIDENCE; OR IV) ANY ACTION OR INACTION THAT
CONSTITUTES A MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY.  DR. BROWNE
SHALL NOT HAVE GOOD REASON FOR TERMINATION UNLESS DR. BROWNE GIVES WRITTEN
NOTICE OF THE EVENT THAT CONSTITUTES GOOD REASON TO THE COMPANY WITHIN NINETY
(90) DAYS OF THE INITIAL OCCURRENCE OF SUCH EVENT, THE COMPANY FAILS TO CURE THE
EVENT WITHIN THIRTY (30) DAYS AFTER THE DATE ON WHICH DR. BROWNE GIVES WRITTEN
NOTICE THEREOF, AND DR. BROWNE TERMINATES EMPLOYMENT

 

3

--------------------------------------------------------------------------------


 


WITHIN THIRTY (30) DAYS AFTER THE END OF THE CURE PERIOD.  IN ADDITION TO THE
FOREGOING, IF A CHANGE OF CONTROL OF THE COMPANY OCCURS THAT MATERIALLY CHANGES
DR. BROWNE’S DUTIES, TITLE OR RESPONSIBILITIES, DR. BROWNE MAY ELECT TO
TERMINATE EMPLOYMENT DURING THE THIRTY (30)-DAY PERIOD BEGINNING ONE (1) YEAR
AFTER THE CLOSING OF THE CHANGE OF CONTROL, AND SUCH TERMINATION SHALL BE
CONSIDERED TERMINATION FOR GOOD REASON.


 


C.             TERMINATION WITHOUT CAUSE IN CONNECTION WITH CHANGE OF CONTROL. 
IN THE EVENT THAT DR. BROWNE’S EMPLOYMENT AS PRESIDENT AND CHIEF EXECUTIVE
OFFICER IS TERMINATED INVOLUNTARILY BY THE BOARD WITHOUT CAUSE IN CONNECTION
WITH A CHANGE OF CONTROL OF THE COMPANY: I) DR. BROWNE SHALL BE ENTITLED TO
RECEIVE THE BENEFITS PROVIDED IN SECTION 4(A) ABOVE; II) ALL STOCK OPTIONS
GRANTED TO DR. BROWNE THAT ARE THEN UNVESTED SHALL IMMEDIATELY VEST; AND III)
DR. BROWNE SHALL RECEIVE A LUMP SUM PAYMENT EQUAL TO TWO TIMES THE AVERAGE
INCENTIVE BONUS HE RECEIVED IN EACH OF THE THREE YEARS IMMEDIATELY PRIOR TO THE
TERMINATION OR, IF LESS THAN THREE YEARS’ OF BONUS HISTORY IS AVAILABLE, HIS
TARGET BONUS FOR THE YEAR IN WHICH THE TERMINATION OCCURS. THE INCENTIVE BONUS
PAYMENT SHALL BE PAID IN A LUMP SUM WITHIN THIRTY (30) DAYS AFTER THE DATE OF
HIS TERMINATION OF EMPLOYMENT.


 

For purposes of this Agreement, a “Change of Control” means that any of the
following events has occurred:

 


(1)           ANY PERSON (AS SUCH TERM IS USED IN SECTION 13(D) OF THE
SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”)), OTHER THAN THE COMPANY,
ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY ENTITY ORGANIZED, APPOINTED OR
ESTABLISHED BY THE COMPANY FOR OR PURSUANT TO THE TERMS OF ANY SUCH PLAN,
TOGETHER WITH ALL “AFFILIATES” AND “ASSOCIATES” (AS SUCH TERMS ARE DEFINED IN
RULE 12B-2 UNDER THE EXCHANGE ACT) BECOMES THE BENEFICIAL OWNER OR OWNERS (AS
DEFINED IN RULE 13D-3 AND 13D-5 PROMULGATED UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY (THE “CONTROL GROUP”), OF MORE THAN 50% OF THE OUTSTANDING EQUITY
SECURITIES OF THE COMPANY, OR OTHERWISE BECOMES ENTITLED, DIRECTLY OR
INDIRECTLY, TO VOTE MORE THAN 50% OF THE VOTING POWER ENTITLED TO BE CAST AT
ELECTIONS FOR DIRECTORS (“VOTING POWER”) OF THE COMPANY;


 


(2)           A CONSOLIDATION OR MERGER (IN ONE TRANSACTION OR A SERIES OF
RELATED TRANSACTIONS) OF THE COMPANY PURSUANT TO WHICH THE HOLDERS OF THE
COMPANY’S EQUITY SECURITIES IMMEDIATELY PRIOR TO SUCH TRANSACTION OR SERIES OF
RELATED TRANSACTIONS WOULD NOT BE THE HOLDERS, DIRECTLY OR INDIRECTLY,
IMMEDIATELY AFTER SUCH TRANSACTION OR SERIES OF RELATED TRANSACTIONS OF MORE
THAN 50% OF THE VOTING POWER OF THE ENTITY SURVIVING SUCH TRANSACTION OR SERIES
OF RELATED TRANSACTIONS; OR


 


(3)           THE SALE, LEASE, EXCHANGE OR OTHER TRANSFER (IN ONE TRANSACTION OR
A SERIES OF RELATED TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE COMPANY.


 


D.             TERMINATION FOR CAUSE.  IF  DR. BROWNE’S EMPLOYMENT IS TERMINATED
AS PRESIDENT AND CHIEF EXECUTIVE OFFICER FOR “CAUSE” (AS DEFINED BELOW) DURING
THE TERM, THE COMPANY SHALL PAY DR. BROWNE ALL ACCRUED, BUT UNPAID, COMPENSATION
AND BENEFITS WHICH ARE THEN DUE AND OWING AS OF THE DATE OF HIS TERMINATION.  HE
SHALL NOT BE ENTITLED TO RECEIVE A PRO RATA INCENTIVE BONUS FOR THE CALENDAR
YEAR IN WHICH THE TERMINATION OCCURS, OR ANY OF THE AMOUNTS SPECIFIED IN
SECTION 4(A) ABOVE.  THE COMPANY SHALL HAVE THE RIGHT TO SETOFF ANY AMOUNTS DUE
TO

 

4

--------------------------------------------------------------------------------


 


DR. BROWNE BY ANY AMOUNTS OWED BY DR. BROWNE TO THE COMPANY AT THE TIME
DR. BROWNE’S EMPLOYMENT TERMINATES AND HE HEREBY AUTHORIZES THE COMPANY TO MAKE
THIS SETOFF.


 

Dr. Browne’s employment may be terminated for “Cause” at any time upon delivery
of written notice to Dr. Browne.  For purposes of this Agreement, “Cause” means
the occurrence of any of the following events: i) any gross failure on the part
of Dr. Browne (other than by reason of disability as provided in Section 4(f))
to faithfully and professionally carry out his duties or to comply with any
other material provision of this Agreement, which failure continues after
written notice thereof by the Board, provided that the Board shall not be
required to provide such notice in the event that such failure (A) is not
susceptible to remedy or (B) relates to the same type of acts or omissions as to
which such notice has been given on a prior occasion; ii) Dr. Browne’s material
dishonesty (which shall include without limitation any misuse or
misappropriation of the Company’s assets), or other willful misconduct which is
intended to injure or which injures or is likely to injure the business of the
Company; iii) Dr. Browne’s conviction for any felony or for any other crime
involving moral turpitude, whether or not relating to his employment; iv)
Dr. Browne’s insobriety or use of drugs, chemicals or controlled substances
either (A) in the course of performing his duties and responsibilities under
this Agreement, or (B) otherwise affecting the ability of Dr. Browne to perform
the same; v) Dr. Browne’s failure to comply with a lawful, written direction of
the Board, which is consistent with Dr. Browne’s duties and responsibilities as
President and Chief Executive Officer with the Company; or vi) any wanton and
willful dereliction of duties by Dr. Browne.  The existence of any of the
foregoing events or conditions shall be determined by the Board in the exercise
of its reasonable judgment.

 


E.             VOLUNTARY RESIGNATION.  IN THE EVENT THAT DR. BROWNE SHALL
VOLUNTARILY RESIGN AS PRESIDENT AND CHIEF EXECUTIVE OFFICER:


 


(1)           DR. BROWNE SHALL PROVIDE THE COMPANY’S BOARD OF DIRECTORS WITH
NINETY (90) DAYS’ ADVANCE WRITTEN NOTICE OF HIS INTENTION TO RESIGN VOLUNTARILY.


 


(2)           FOLLOWING THE EFFECTIVE DATE OF HIS RESIGNATION, THE COMPANY SHALL
BE RELIEVED OF ALL OTHER OBLIGATIONS TO PAY COMPENSATION TO DR. BROWNE, EXCEPT
THAT THE COMPANY SHALL IMMEDIATELY PAY DR. BROWNE ALL ACCRUED, BUT UNPAID, BASE
SALARY AND ANY OTHER UNPAID EXPENSES OR EXPENSE REIMBURSEMENT.


 


F.              DISABILITY.  IF DR. BROWNE BECOMES DISABLED FOR MORE THAN ONE
HUNDRED EIGHTY (180) DAYS IN ANY TWELVE (12) MONTH PERIOD, THE COMPANY SHALL
HAVE THE RIGHT TO TERMINATE HIS EMPLOYMENT, SUBJECT TO THE REQUIREMENTS OF
APPLICABLE LAW, WITHOUT FURTHER LIABILITY UPON WRITTEN NOTICE TO DR. BROWNE. 
DR. BROWNE SHALL BE DEEMED DISABLED FOR PURPOSES OF THIS AGREEMENT EITHER I) IF
HE IS DEEMED DISABLED FOR PURPOSES OF ANY LONG-TERM DISABILITY INSURANCE POLICY
PAID FOR BY THE COMPANY AND AT THE TIME IN EFFECT, OR II) IF A PHYSICIAN
SATISFACTORY TO THE COMPANY AND DR. BROWNE DETERMINES THAT DUE TO ACCIDENT,
MENTAL OR PHYSICAL ILLNESS, OR ANY OTHER REASON, HE CANNOT PERFORM HIS DUTIES AS
PRESIDENT AND CHIEF EXECUTIVE OFFICER.  IN THE EVENT THE COMPANY SHALL TERMINATE
DR. BROWNE DUE TO DISABILITY, AS DESCRIBED ABOVE, DR. BROWNE SHALL BE ENTITLED
TO RECEIVE THE BENEFITS SET FORTH IN SECTION 4(A) ABOVE, REDUCED BY THE AMOUNT
OF ANY DISABILITY PLAN OR INSURANCE BENEFIT PAID TO HIM.

 

5

--------------------------------------------------------------------------------


 


G.             NON-RENEWAL.  FOLLOWING THE EXPIRATION OF THE TERM BY REASON OF
TIMELY NOTICE OF NON-RENEWAL BY THE COMPANY IN ACCORDANCE WITH SECTION 2(B),
DR. BROWNE SHALL BE ENTITLED TO RECEIVE THE BENEFITS SET FORTH IN
SECTION 4(A) ABOVE, EXCEPT THAT THE SEVERANCE DESCRIBED IN SECTION 4(A)(2) SHALL
BE FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING THE EXPIRATION OF THE TERM. 
UPON THE EXPIRATION OF THE TERM BY REASON OF TIMELY NOTICE OF NON-RENEWAL BY
DR. BROWNE, DR. BROWNE WILL REMAIN ELIGIBLE TO RECEIVE A PRO RATA INCENTIVE
BONUS FOR THE YEAR IN WHICH THE TERM EXPIRES.  IN THE EVENT THE TERM EXPIRES BY
REASON OF TIMELY NOTICE OF NON-RENEWAL, THE TWENTY-FOUR (24) MONTH TIME PERIOD
SET FORTH IN SECTION 11 OF THIS AGREEMENT SHALL BE REDUCED TO TWELVE (12) MONTHS
FOLLOWING THE EXPIRATION OF THE TERM.  THE PROVISIONS OF THIS SECTION 4(G) SHALL
NOT APPLY UPON AN AUTOMATIC EXPIRATION OF THE TERM AFTER A CHANGE OF CONTROL AS
DESCRIBED IN THE LAST SENTENCE OF SECTION 2(B).


 


H.             DEATH.  IN THE EVENT OF THE DEATH OF DR. BROWNE, THIS AGREEMENT
SHALL AUTOMATICALLY TERMINATE AND ANY OBLIGATION TO CONTINUE TO PAY COMPENSATION
AND BENEFITS SHALL CEASE AS OF THE DATE OF HIS DEATH.


 


I.              NO MITIGATION.  DR. BROWNE HAS NO DUTY TO MITIGATE ANY PAYMENT
OBLIGATIONS OF THE COMPANY UNDER THIS SECTION 4.


 


J.              CERTAIN ADDITIONAL PAYMENTS.  IF ANY OF THE BENEFITS OR PAYMENTS
UNDER THIS AGREEMENT, OR UNDER ANY OTHER AGREEMENT WITH OR PLAN OF THE COMPANY
(IN THE AGGREGATE, THE “TOTAL PAYMENTS”), WILL BE SUBJECT TO THE TAX (THE
“EXCISE TAX”) IMPOSED BY SECTION 4999 OF THE CODE, THE COMPANY SHALL PAY
DR. BROWNE IN CASH AN ADDITIONAL AMOUNT (THE “GROSS-UP PAYMENT”) SUCH THAT THE
NET AMOUNT RETAINED BY DR. BROWNE AFTER DEDUCTION OF ANY EXCISE TAX UPON THE
TOTAL PAYMENTS AND ANY FEDERAL, STATE AND LOCAL INCOME TAX AND EXCISE TAX UPON
THE GROSS-UP PAYMENT PROVIDED FOR BY THIS SECTION 4(J) SHALL BE EQUAL TO THE
TOTAL PAYMENTS.  SUCH PAYMENTS SHALL BE MADE BY THE COMPANY TO DR. BROWNE WITHIN
THIRTY (30) DAYS FOLLOWING A DETERMINATION THAT ANY OF THE TOTAL PAYMENTS WILL
BE SUBJECT TO THE EXCISE TAX, BUT IN NO EVENT LATER THAN THE DATE ON WHICH THE
RELATED TAXES ARE REMITTED TO THE TAXING AUTHORITY.


 

All determinations required to be made under this Section 4(j), including
whether any of the Total Payments will be subject to the Excise Tax and the
amounts of such Excise Tax, shall be made by a nationally recognized accounting
firm (the “Accounting Firm”) mutually acceptable to the parties.  The Accounting
Firm shall provide detailed supporting calculations both to the Company and to
Dr. Browne within 10 days after a request for such determinations are made by
Dr. Browne or the Company.  Any such determination by the Accounting Firm shall
be binding upon the Company and Dr. Browne.  For purposes of determining the
amount of the Gross-Up Payment, Dr. Browne shall be deemed to pay Federal, state
and local income taxes at the highest marginal rates applicable to Dr. Browne as
of the date of the determination.

 


K.             SECTION 409A.  THIS AGREEMENT IS INTENDED TO MEET THE
REQUIREMENTS OF THE SHORT-TERM DEFERRAL EXEMPTION UNDER SECTION 409A OF THE
CODE.  HOWEVER, IF REQUIRED BY SECTION 409A AND IF DR. BROWNE IS A “SPECIFIED
EMPLOYEE” OF A PUBLICLY TRADED CORPORATION UNDER SECTION 409A OF THE CODE,
PAYMENT OF ANY AMOUNT UNDER THIS AGREEMENT SHALL BE DELAYED FOR A PERIOD OF SIX
(6) MONTHS AFTER SEPARATION FROM SERVICE, AS REQUIRED BY SECTION 409A OF THE
CODE.  THE ACCUMULATED POSTPONED AMOUNT SHALL BE PAID IN A LUMP SUM PAYMENT
WITHIN TEN (10) DAYS

 

6

--------------------------------------------------------------------------------


 


AFTER THE END OF THE SIX (6)-MONTH PERIOD.  IF DR. BROWNE DIES DURING THE
POSTPONEMENT PERIOD PRIOR TO PAYMENT OF THE POSTPONED AMOUNT, THE AMOUNTS
WITHHELD ON ACCOUNT OF SECTION 409A SHALL BE PAID TO THE PERSONAL REPRESENTATIVE
OF DR. BROWNE’S ESTATE WITHIN SIXTY (60) DAYS AFTER THE DATE OF DR. BROWNE’S
DEATH.  THE DETERMINATION OF “SPECIFIED EMPLOYEES” SHALL BE MADE BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY IN ACCORDANCE
WITH SECTION 409A OF THE CODE AND THE REGULATIONS ISSUED THEREUNDER.


 


5.             BOARD MEMBERSHIP.  AS PRESIDENT AND CHIEF EXECUTIVE OFFICER,
DR. BROWNE SHALL AT ALL TIMES BE NOMINATED BY THE BOARD TO SERVE ON THE
COMPANY’S BOARD OF DIRECTORS, SUBJECT TO ELECTION BY THE STOCKHOLDERS.


 


6.             VACATION AND HOLIDAY.  DR. BROWNE SHALL BE ENTITLED TO FOUR
WEEKS’ VACATION EACH YEAR AND TO THOSE HOLIDAYS OBSERVED BY THE COMPANY.  AS AN
ESSENTIAL EMPLOYEE OF THE COMPANY, DR. BROWNE SHALL SCHEDULE HIS VACATION AND
HOLIDAY OBSERVANCES SO AS NOT TO UNREASONABLY INTERFERE WITH THE PERFORMANCE OF
HIS DUTIES AS PRESIDENT AND CHIEF EXECUTIVE OFFICER.


 


7.             HEALTH INSURANCE; LIFE INSURANCE; OTHER FRINGE BENEFITS.
DR. BROWNE SHALL BE ENTITLED TO THE BENEFIT OF SUCH GROUP MEDICAL, ACCIDENT AND
LONG-TERM DISABILITY INSURANCE AS THE COMPANY SHALL MAKE AVAILABLE FROM TIME TO
TIME TO ITS EXECUTIVE EMPLOYEES.


 


8.             PROFESSIONAL EXPENSES.  DR. BROWNE WILL BE REIMBURSED IN
ACCORDANCE WITH THE COMPANY’S POLICY AND PROCEDURE FOR THE REASONABLE COSTS OF
PROPERLY DOCUMENTED PROFESSIONAL AND BUSINESS RELATED TRAVEL EXPENSES REQUIRED
IN THE COURSE OF HIS EMPLOYMENT.  THE COMPANY WILL ALSO PAY FOR APPROPRIATE
PROFESSIONAL DUES AND MEMBERSHIPS, WHICH MUST BE APPROVED IN ADVANCE BY THE
BOARD.


 


9.             LEGAL FEES.  DR. BROWNE SHALL BE ENTITLED TO REIMBURSEMENT BY THE
COMPANY FOR ANY LEGAL FEES HE MAY INCUR IN CONNECTION WITH THE NEGOTIATION AND
EXECUTION OF THIS AGREEMENT, IN AN AMOUNT NOT TO EXCEED $10,000.


 


10.           CONFIDENTIAL INFORMATION.  EXCEPT AS REASONABLY NECESSARY TO
PERFORM HIS DUTIES AS PRESIDENT AND CHIEF EXECUTIVE OFFICER, DR. BROWNE AGREES
NOT TO REVEAL TO ANY OTHER PERSON OR ENTITY OR USE FOR HIS OWN BENEFIT ANY
CONFIDENTIAL INFORMATION OF OR ABOUT COMPANY OR ITS OPERATIONS, BOTH DURING AND
AFTER HIS EMPLOYMENT UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
MARKETING PLANS, FINANCIAL INFORMATION, KEY PERSONNEL, EMPLOYEES’ SALARIES AND
BENEFITS, CUSTOMER LISTS, PRICING AND COST STRUCTURES, OPERATION METHODS AND ANY
OTHER INFORMATION NOT AVAILABLE TO THE PUBLIC, WITHOUT THE COMPANY’S PRIOR
WRITTEN CONSENT.


 


11.           NON-COMPETITION.  DR. BROWNE SHALL NOT, DURING THE COURSE OF HIS
EMPLOYMENT WITH THE COMPANY OR FOR A PERIOD OF TWENTY-FOUR (24) MONTHS
THEREAFTER, DIRECTLY OR INDIRECTLY:


 


A.             BE EMPLOYED BY, ENGAGED IN OR PARTICIPATE IN THE OWNERSHIP,
MANAGEMENT, OPERATION OR CONTROL OF, OR ACT IN ANY ADVISORY OR OTHER CAPACITY
FOR, ANY COMPETING ENTITY WHICH CONDUCTS ITS BUSINESS WITHIN THE TERRITORY (AS
THE TERMS COMPETING ENTITY AND TERRITORY ARE HEREINAFTER DEFINED); PROVIDED,
HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, DR. BROWNE MAY MAKE SOLELY PASSIVE
INVESTMENTS IN ANY COMPETING ENTITY THE COMMON STOCK OF WHICH IS “PUBLICLY HELD”
AND OF WHICH DR. BROWNE SHALL NOT OWN OR CONTROL, DIRECTLY OR INDIRECTLY, IN THE

 

7

--------------------------------------------------------------------------------


 


AGGREGATE SECURITIES WHICH CONSTITUTE 5% OR MORE OF THE VOTING RIGHTS OR EQUITY
OWNERSHIP THEREOF;


 


B.             SOLICIT OR DIVERT ANY BUSINESS OR ANY CUSTOMER FROM THE COMPANY
OR ASSIST ANY PERSON, FIRM OR CORPORATION IN DOING SO OR ATTEMPTING TO DO SO;


 


C.             CAUSE OR SEEK TO CAUSE ANY PERSON, FIRM OR CORPORATION TO REFRAIN
FROM DEALING OR DOING BUSINESS WITH THE COMPANY OR ASSIST ANY PERSON, FIRM OR
CORPORATION IN DOING SO; OR


 


D.             SOLICIT FOR EMPLOYMENT, OR ADVISE OR RECOMMEND TO ANY OTHER
PERSON THAT THEY EMPLOY OR SOLICIT FOR EMPLOYMENT OR RETENTION AS AN EMPLOYEE OR
CONSULTANT, ANY PERSON WHO IS AN EMPLOYEE OF, OR EXCLUSIVE CONSULTANT TO, THE
COMPANY.


 

The Company’s obligation to make payments pursuant to Section 4 above shall
terminate in the event that, and at such time as, Dr. Browne is in breach of his
obligation not to compete as set forth in this Section 11.  For purposes of this
Section, the term “Competing Entity” shall mean any entity which is in
possession of drugs substantially similar to those of the Company that are in
pre-clinical development or clinical trials, or which is presently or hereafter
engaged in the business of providing to third parties chemistry products or
services for pre-clinical drug discovery or chemical development which i)
include the out-licensing of small molecule libraries, the undertaking of drug
candidate screening, and/or related drug optimization activities; or 
ii) utilize combinatorial chemistry or high-throughput screening technologies in
offering pre-clinical drug discovery services.  The term “Territory” shall mean
North America, Europe and Japan.  Notwithstanding anything in the above to the
contrary, Dr. Browne may engage in the activities set forth in
Section 11(a) hereof with the prior written consent of the Company, which
consent shall not be unreasonably withheld.  In determining whether a specific
activity by Dr. Browne for a Competing Entity shall be permitted, the Company
will consider, among other things, the nature and scope of i) the duties to be
performed by Dr. Browne, and ii) the business activities of the Competing Entity
at the time of Dr. Browne’s proposed engagement by such entity.

 

Dr. Browne acknowledges and agrees that the covenants set forth in this
Section are reasonable and necessary in all respects for the protection of the
Company’s legitimate business interests (including without limitation the
Company’s confidential, proprietary information and trade secrets and client
good-will, which represents a significant portion of the Company’s net worth and
in which the Company has a property interest).  Dr. Browne acknowledges and
agrees that, in the event that he breaches any of the covenants set forth in
this Section, the Company may be irreparably harmed and may not have an adequate
remedy at law; and, therefore, in the event of such a breach, the Company shall
be entitled to injunctive relief, in addition to (and not exclusive of) any
other remedies (including monetary damages) to which the Company may be entitled
under law.  If any covenant set forth in this Section 11 is deemed invalid or
unenforceable for any reason, it is the Parties’ intention that such covenants
be equitably reformed or modified to the extent necessary (and only to such
extent to) render it valid and enforceable in all respects.  In the event that
the time period and geographic scope referenced above is deemed unreasonable,
overbroad, or otherwise invalid, it is the Parties’ intention that the enforcing
court shall reduce or modify the time period and/or geographic scope

 

8

--------------------------------------------------------------------------------


 

to the extent necessary (and only to such extent necessary) to render such
covenants reasonable, valid, and enforceable in all respects.

 


12.           ARBITRATION.  ANY AND ALL DISPUTES BETWEEN THE PARTIES (EXCEPT
ACTIONS TO ENFORCE THE PROVISIONS OF SECTION 11 OF THIS AGREEMENT), ARISING
UNDER OR RELATING TO THIS AGREEMENT OR ANY OTHER DISPUTE ARISING BETWEEN THE
PARTIES, INCLUDING CLAIMS ARISING UNDER ANY EMPLOYMENT DISCRIMINATION LAWS,
SHALL BE ADJUDICATED AND RESOLVED EXCLUSIVELY THROUGH BINDING ARBITRATION BEFORE
THE AMERICAN ARBITRATION ASSOCIATION PURSUANT TO THE AMERICAN ARBITRATION
ASSOCIATION’S THEN-IN-EFFECT NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT
DISPUTES (HEREAFTER “RULES”).  THE INITIATION AND CONDUCT OF ANY ARBITRATION
HEREUNDER SHALL BE IN ACCORDANCE WITH THE RULES AND EACH SIDE SHALL BEAR ITS OWN
COSTS AND COUNSEL FEES IN SUCH ARBITRATION.  ANY ARBITRATION HEREUNDER SHALL BE
CONDUCTED IN PRINCETON, NEW JERSEY, AND ANY ARBITRATION AWARD SHALL BE FINAL AND
BINDING ON THE PARTIES.  THE ARBITRATOR SHALL HAVE NO AUTHORITY TO DEPART FROM,
MODIFY, OR ADD TO THE WRITTEN TERMS OF THIS AGREEMENT.  THE ARBITRATION
PROVISIONS OF THIS SECTION SHALL BE INTERPRETED ACCORDING TO, AND GOVERNED BY,
THE FEDERAL ARBITRATION ACT, 9 U.S.C. § 1 ET SEQ., AND ANY ACTION PURSUANT TO
SUCH ACT TO ENFORCE ANY RIGHTS HEREUNDER SHALL BE BROUGHT EXCLUSIVELY IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF  NEW JERSEY.  THE PARTIES
CONSENT TO THE JURISDICTION OF (AND THE LAYING OF VENUE IN) SUCH COURT.


 


13.           WAIVER.  THE WAIVER BY EITHER PARTY OF ANY BREACH OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH BY THE OTHER PARTY OF ANY PROVISION OF THE AGREEMENT.


 


14.           SEVERABILITY.  IN THE EVENT THAT ANY SECTION, PARAGRAPH OR TERM OF
THIS AGREEMENT SHALL BE DETERMINED TO BE INVALID OR UNENFORCEABLE BY ANY
COMPETENT AUTHORITY OR TRIBUNAL FOR ANY REASON, THE REMAINDER OF THIS AGREEMENT
SHALL BE UNAFFECTED THEREBY AND SHALL REMAIN IN FULL FORCE AND EFFECT, AND ANY
SUCH SECTION, PARAGRAPH, OR TERM SHALL BE DEEMED MODIFIED TO THE EXTENT TO MAKE
IT ENFORCEABLE.


 


15.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BIND AND INURE TO
THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY, AND THE HEIRS,
EXECUTORS OR PERSONAL REPRESENTATIVES OF DR. BROWNE.  THIS AGREEMENT MAY NOT BE
ASSIGNED BY DR. BROWNE.  THIS AGREEMENT MAY BE ASSIGNED TO ANY SUCCESSOR IN
INTEREST TO THE COMPANY AND DR. BROWNE HEREBY CONSENTS TO SUCH ASSIGNMENT.


 


16.           WARRANTIES AND REPRESENTATIONS.  DR. BROWNE HEREBY WARRANTS AND
REPRESENTS TO THE COMPANY THAT HE IS NOT A PARTY TO ANY OTHER AGREEMENT OR
UNDERSTANDING WITH ANY OTHER PERSON OR ENTITY (INCLUDING WITHOUT LIMITATION ANY
AGREEMENTS CONTAINING RESTRICTIVE COVENANTS GOVERNING POST-EMPLOYMENT
COMPETITION, SOLICITATION, THE DISCLOSURE OF CONFIDENTIAL INFORMATION, AND
INTELLECTUAL PROPERTY RIGHTS, AND THE LIKE) THAT WOULD, DIRECTLY OR INDIRECTLY,
PREVENT HIM IN ANY WAY FROM LAWFULLY ENTERING INTO THIS AGREEMENT, PERFORMING
ANY OF THE DUTIES REQUIRED HEREUNDER (OR THAT MIGHT BE ASSIGNED TO HIM IN THE
FUTURE HEREUNDER), OR FULLY COMPLYING WITH AND HONORING EACH AND EVERY TERM,
COVENANT, AND PROMISE CONTAINED IN THIS AGREEMENT.


 


17.           LAWFUL EMPLOYMENT IN UNITED STATES.  THIS AGREEMENT IS CONTINGENT
UPON DR. BROWNE’S ABILITY TO BE LAWFULLY EMPLOYED IN THE UNITED STATES
INDEFINITELY, WITHOUT EMPLOYER

 

9

--------------------------------------------------------------------------------


 


SPONSORSHIP.  CUSTOMARY DOCUMENTATION ESTABLISHING WORK ELIGIBILITY WILL BE
REQUIRED IN ACCORDANCE WITH APPLICABLE LAW.


 


18.           ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT, INCLUDING THE
RECITALS (WHICH ARE A PART HEREOF), TOGETHER WITH THE APPLICABLE BYLAWS AND
POLICIES OF THE COMPANY, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO AND THERE ARE NO OTHER UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS,
EXPRESSED OR IMPLIED.  THIS AGREEMENT MAY AMENDED ONLY IN WRITING SIGNED BY BOTH
PARTIES.


 


19.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY.


 


20.           GENERAL RELEASE.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO
THE CONTRARY, NO PAYMENTS SHALL BE MADE OR BENEFITS PROVIDED BY THE COMPANY
UNDER SECTION 4 ABOVE PRIOR TO THE EXECUTION BY DR. BROWNE AT THE TIME OF
TERMINATION OF A GENERAL RELEASE IN FAVOR OF THE COMPANY AND ITS AFFILIATES, AND
ITS AND THEIR RESPECTIVE OFFICERS, EMPLOYEES AND DIRECTORS.  A FORM OF GENERAL
RELEASE IS ATTACHED HERETO AS EXHIBIT A.


 


21.           COMPLIANCE WITH LAW.  THIS AGREEMENT IS INTENDED TO COMPLY WITH
THE REQUIREMENTS OF SECTION 409A OF THE CODE, AND SPECIFICALLY, WITH THE SHORT
TERM DEFERRAL EXEMPTION OF SECTION 409A, AND SHALL IN ALL RESPECTS BE
ADMINISTERED IN ACCORDANCE WITH SECTION 409A.  NOTWITHSTANDING ANYTHING IN THE
AGREEMENT TO THE CONTRARY, DISTRIBUTIONS MAY ONLY BE MADE UNDER THE AGREEMENT
UPON AN EVENT AND IN A MANNER PERMITTED BY SECTION 409A OF THE CODE OR AN
APPLICABLE EXEMPTION.  ALL PAYMENTS TO BE MADE UPON A TERMINATION OF EMPLOYMENT
WITH THE COMPANY MAY ONLY BE MADE UPON A “SEPARATION FROM SERVICE” UNDER SECTION
409A.  IN NO EVENT MAY DR. BROWNE, DIRECTLY OR INDIRECTLY, DESIGNATE THE
CALENDAR YEAR OF PAYMENT.  FOR PURPOSES OF SECTION 409A OF THE CODE, EACH
PAYMENT MADE UNDER THIS AGREEMENT SHALL BE TREATED AS A SEPARATE PAYMENT AND THE
RIGHT TO A SERIES OF PAYMENTS UNDER THIS AGREEMENT SHALL BE TREATED AS A RIGHT
TO A SERIES OF SEPARATE PAYMENTS.  ALL REIMBURSEMENTS AND IN-KIND BENEFITS
PROVIDED UNDER THIS AGREEMENT SHALL BE MADE OR PROVIDED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE, INCLUDING, WHERE APPLICABLE, THE
REQUIREMENT THAT (A) ANY REIMBURSEMENT SHALL BE FOR EXPENSES INCURRED DURING
DR. BROWNE’S LIFETIME (OR DURING A SHORTER PERIOD OF TIME SPECIFIED IN THIS
AGREEMENT), (B) THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR IN-KIND
BENEFITS PROVIDED, DURING A CALENDAR YEAR MAY NOT AFFECT THE EXPENSES ELIGIBLE
FOR REIMBURSEMENT, OR IN-KIND BENEFITS TO BE PROVIDED, IN ANY OTHER CALENDAR
YEAR, (C) THE REIMBURSEMENT OF AN ELIGIBLE EXPENSE WILL BE MADE ON OR BEFORE THE
LAST DAY OF THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE EXPENSE IS
INCURRED, AND (D) THE RIGHT TO REIMBURSEMENT OR IN-KIND BENEFITS IS NOT SUBJECT
TO LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

PHARMACOPEIA, INC.:

 

 

By:

/s/ Joseph A. Mollica

 

/s/ Leslie J. Browne

Name:

Joseph A. Mollica, Ph.D.

 

Leslie Johnston Browne, Ph.D.

Title:

Chairman

 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A

 

General Release

 

IN CONSIDERATION OF the terms and conditions contained in the Amended and
Restated Employment Agreement, dated as of the 5th day of March, 2008, (the
“Employment Agreement”) by and between Leslie J. Browne, Ph.D. (“Employee”) and
Pharmacopeia, Inc. (the “Company”), and for other good and valuable
consideration, the receipt of which is hereby acknowledged, Employee on behalf
of himself and his heirs, executors, administrators, and assigns, releases and
discharges the Company and its subsidiaries, divisions, affiliates and parents,
and their respective past, current and future officers, directors, employees,
agents, and/or owners, and their respective successors, and assigns and any
other person or entity claimed to be jointly or severally liable with the
Company or any of the aforementioned persons or entities (collectively the
“Released Parties”) from any and all manner of actions and causes of action,
suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever (“Claims “) which Employee
and his heirs, executors, administrators, and assigns have, had, or may
hereafter have, against the Released Parties or any of them arising out of or by
reason of any cause, matter, or thing whatsoever from the beginning of the world
to the date hereof.  This General Release of Claims includes, without
limitation, any and all matters relating to Employee’s employment by the Company
and the cessation thereof, and any and all matters arising under any federal,
state, or local statute, rule, or regulation, or principle of contract law or
common law, including but not limited to, the Family and Medical Leave Act of
1993, as amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. §§ 2000 et seq., the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.,
the Worker Adjustment and Retraining Notification Act of 1988, as amended, 29
U.S.C. §§2101 et seq., Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §§ 1001 et seq. (“ERISA”), the New Jersey Law Against
Discrimination, N.J.S.A. 10:15-1, et seq., the New Jersey Conscientious
Executive Protection Act, N.J.S.A. 34:19-1 to 19-8, the New Jersey Wage and Hour
Act, N.J.S.A. 34-11-56a, et seq., and any other equivalent or similar federal,
state, or local statute; provided, however, that Employee does not release or
discharge the Released Parties from (i) any of the Company’s obligations to him
under the Employment Agreement, and (ii) any vested benefits to which he may be
entitled under any employee benefit plan or program subject to ERISA.  It is
understood that nothing in this General Release is to be construed as an
admission on behalf of the Released Parties of any wrongdoing with respect to
Employee, any such wrongdoing being expressly denied.

 

Employee represents and warrants that he fully understands the terms of this
General Release, that he is hereby advised to consult with legal counsel before
signing, and that he knowingly and voluntarily, of his own free will, without
any duress, being fully informed, and after due deliberation, accepts its terms
and signs below as his own free act. Except as otherwise provided herein,
Employee understands that as a result of executing this General Release, he will
not have the right to assert that the Company or any other of the Released
Parties unlawfully terminated his employment or violated any of his rights in
connection with his employment or otherwise.

 

A-1

--------------------------------------------------------------------------------


 

Employee further represents and warrants that he has not filed, and will not
initiate, or cause to be initiated on his behalf any complaint, charge, claim,
or proceeding against any of the Released Parties before any federal, state, or
local agency, court, or other body relating to any claims barred or released in
this General Release thereof, and will not voluntarily participate in such a
proceeding.  However, nothing in this general release shall preclude or prevent
Employee from filing a claim, which challenges the validity of this general
release solely with respect to Employee’s waiver of any Losses arising under the
ADEA. Employee shall not accept any relief obtained on his behalf by any
government agency, private party, class, or otherwise with respect to any claims
covered by this General Release.

 

Employee may take twenty-one (21) days to consider whether to execute this
General Release.  Upon Employee’s execution of this General Release, Employee
will have seven (7) days after such execution in which he may revoke such
execution. In the event of revocation, Employee must present written notice of
such revocation to the Company’s Chief Executive Officer.  If seven (7) days
pass without receipt of such notice of revocation, this General Release shall
become binding and effective on the eighth (8th) day after the execution hereof
(the “Effective Date”).

 

INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

A-2

--------------------------------------------------------------------------------


 

NOTARIZATION

 

State of

 

 

)

 

County of

 

 

)

ss.

 

On this              day of                              in the year           
before me, the undersigned, personally appeared
                                                                    ; personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument, and acknowledged
to me that he executed the same in his capacity as an individual, and that by
his signature on the instrument he executed such instrument, and that such
individual made such appearance before the undersigned.

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------
